DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–17 are presented for examination in a non-provisional application filed on 06/17/2019.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in JAPAN on 07/05/2018 (JP2018-128463). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	The drawings were received on 06/17/2019 (in the filings).  These drawings are acceptable.


Examiner Notes
5.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the 

Abbreviations
6.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
7.	(A)	Spernow et al., US 2014/0181975 A1 (“Spernow”).
	(B)	Wang et al., US 2015/0333971 A1 (“Wang”).
	(C)	Weksler et al., US 2014/0007106 A1 (“Weksler”).
	(D)	Crawford, Jr., US 7,752,623 B1 (“Crawford”).

Notice re prior art available under both pre-AIA  and AIA 
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A.
9.	Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Spernow.
See “References Cited” section, above, for full citations of references.

10.	Regarding claim 1, (A) Spernow teaches/suggests the invention substantially as claimed, including:
“An embedded device on which a virus scan program for detecting computer virus operates, the embedded device comprising: circuitry configured to:”
(¶ 17: present invention may be offered as both a hardware/software appliance;
¶ 70 and Fig. 1: CPU);

“start a [malware] scan”
(Fig. 10: [39] Start malware scanning engine(s));
¶ 298: When the “GO” signal command is received each malware scanning engine executes per its respective configuration); and

	“display, on a display, a first display component for receiving an instruction to pause the [malware] scan when starting the virus scan;
	receive the instruction to pause the [malware] scan via the first display component;
	and pause the virus scan when the instruction to pause the [malware] scan is received”
(Fig. 10: [40] Pause malware scanning engine(s);

¶ 581: primary function of the “Master Control Point Dashboard Module” 402 (MCPDM), which is a software application, is to coordinate, where necessary, the activities of all the other modules and provide the user with a menu driven series of options).

Spernow does not explicitly use the term “virus scan.”

Spernow however describes in paragraph 16, that “gains realized by the simultaneous ‘many-to-one’ approach to malware scanning, along with the inclusion of deleted files in the malware scan, increases the possibility that known viruses, Trojans and malware are discovered.”

Accordingly, it is inherent in or would have been obvious to a person of ordinary skill in the art in view of Spernow’s teachings that the malware scanning includes scanning for viruses (i.e., “virus scan”).

11.	Regarding claims 9, it is the corresponding method claim reciting similar limitations of commensurate scope as the system (device) of claim 1. Therefore, it is rejected on the same basis as claim 1 above.

12.	Regarding claims 17, it is the corresponding computer program product claim reciting similar limitations of commensurate scope as the system of claim 1. Therefore, it is rejected on the same basis as claim 1 above.


B.
Claims 2–3 and 10–11 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Spernow, as applied to claims 1 and 9 above, and further in view of (B) Wang.

14.	Regarding claim 2, Spernow teaches/suggests:
“display a ... display component for receiving an instruction to execute the virus scan”
(Fig. 10 and ¶ 298).

	Spernow does not teach “display a second display component for receiving an instruction to execute the virus scan in background with resources allocated to the virus scan reduced when executing the virus scan; and reduce resources allocated to the virus scan when the instruction to execute the virus scan in the background is received.”

	(B) Wang however teaches or suggests:
	“display a second display component for receiving an instruction to execute the virus scan in background with resources allocated to the virus scan reduced when executing the virus scan; and reduce resources allocated to the virus scan when the instruction to execute the virus scan in the background is received”
(¶ 4: user may switch the music application to run in background;
¶ 31: the user switches the application program to running in background to display other interface;
¶ 68: when the application program is switched to running in background, the logic processes needed by the user may keep running and the UI processes unconcerned by the user may be terminated ... the solutions of the embodiments of the present disclosure may save CPU processing resources and memory space occupied by the UI processing when the application program is switched to running in background, thus reducing power consumption of the electronic terminal device when many application program are running simultaneously;
¶ 74, teaching touch screen input by users).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with those of Spernow, to allow user to switch the malware scanning function/process to execute in the background.  The motivation or advantage to do so is to reducing power consumption of the computer device.

15.	Regarding claim 3, Spernow and Wang teach/suggest:
“wherein the circuitry is further configured to display a pop-up screen prompting selection of one of the first display component and the second display component when executing the virus scan”
(Spernow, Fig. 10 and ¶ 298;
Fig. 6 and ¶ 87: FIG. 06, on its face, is an exemplary home page for the present invention in that all options and functions that require user oversight or involvement are accessed from menu options displayed on this custom designed console interface;
Wang, ¶¶ 4 and 68).

16.	Regarding claims 10–11, they are the corresponding method claims reciting similar limitations of commensurate scope as the system of claims 2–3, respectively. Therefore, they are rejected on the same basis as claims 2–3 above.


C.
17.	Claims 4–5 and 12–13 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Spernow in view of (B) Wang, as applied to claims 2 and 10 above, and further in view of (C) Weksler.

18.	Regarding claim 4, Spernow teaches/suggests:
wherein the circuitry is further configured to display a third display component for receiving an instruction to cancel the virus scan”
(Fig. 10: [43] Abort malware scanning engine(s);
¶ 330: stopping the scanning process).

Spernow and Wang do not teach “when the virus scan is executed in the background.”

(C) Weksler however teaches or suggests: “when the virus scan is executed in the background”
(Fig. 3 and ¶ 33: Indicator 340 informs the user that the application represented by icon 330 is currently running. In the example shown, user 350 is selecting indicator 340 in order to terminate application 330 which is running in the background).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Weksler with those of Spernow and Wang, to allow user to directly terminate the malware scanning function/process while executing in the background.  The motivation or advantage to do so is to avoid unnecessary use of valuable computing resources.

19.	Regarding claim 5, Spernow, Wang and Weksler teach/suggest:
“wherein the circuitry is further configured to display a pop-up screen prompting selection of one of the first display component, the second display component, and the third display component when executing the virus scan”
(Spernow, Fig. 10 and ¶ 298;
Fig. 6 and ¶ 87: FIG. 06, on its face, is an exemplary home page for the present invention in that all options and functions that require user oversight or involvement are accessed from menu options displayed on this custom designed console interface;
Wang, ¶¶ 4 and 68;
Weksler, Fig. 3 and ¶ 33).

20.	Regarding claims 12–13, they are the corresponding method claims reciting similar limitations of commensurate scope as the system of claims 4–5, respectively. Therefore, they are rejected on the same basis as claims 4–5 above.


D.
21.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Spernow, as applied to claims 1 and 9 above, and further in view of (D) Crawford.

22.	Regarding claim 8, Spernow teaches/suggests “executing the virus scan” as applied in rejecting claim 1 above.

	Spernow does not teach “reduce resources allocated to the virus scan program when executing the virus scan; determine whether there is application software other than the virus scan program being executed; and when there is no application software other than the virus scan program being executed, cancel the reduction in resources allocated to the virus scan program performed when there is application software other than the virus scan program being executed.”

	(D) Crawford however teaches or suggests:
“reduce resources allocated to the virus scan program when executing the virus scan; determine whether there is application software other than the virus scan program being executed; and when there is no application software other than the virus scan program being executed, cancel the reduction in resources allocated to the virus scan program performed when there is application software other than the virus scan program being executed”


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Crawford with those of Spernow, to reallocate idle and used resources amongst multiple executing applications.  The motivation or advantage to do so is enable the sharing and use of partitionable resources amongst multiple applications based on priority.

23.	Regarding claims 16, it is the corresponding method claim reciting similar limitations of commensurate scope as the system of claim 8. Therefore, it is rejected on the same basis as claim 8 above.


Allowable Subject Matter
24.	Claims 6–7 and 14–15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Tae et al., US 2016/0357394 A1, teaching executing and controlling applications in either a background activated or background deactivated state.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
July 28, 2021